35 So. 3d 93 (2010)
Arthur Rodgers TRAYNOR, Jr., an individual, and Akerman, Senterfitt & Eidson, P.A., a Florida professional association, Appellants,
v.
Daniel DELMONICO, an individual and Myd Marine Distributor, Inc., a Florida corporation, Appellees.
No. 4D09-881.
District Court of Appeal of Florida, Fourth District.
May 12, 2010.
Rehearing Denied June 25, 2010.
Jane Kreusler-Walsh and Barbara J. Compiani of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and William M. Martin of Peterson Bernard, Fort Lauderdale, for appellants.
Holiday Hunt Russell of The Law Offices of Holiday Hunt Russell, Hollywood, for appellees.
PER CURIAM.
The issue is whether appellants, the defendants below, can recover attorney's fees based upon proposals of settlement conditioned upon acceptance of both plaintiffs. The trial court found the proposals invalid, relying on Attorneys' Title Insurance Fund, Inc. v. Gorka, 989 So. 2d 1210 (Fla. 2d DCA 2008). While this appeal was pending, the supreme court approved the Second District's decision, holding that "a joint offer of settlement or judgment that is conditioned on the mutual acceptance of all of the joint offerees ... is invalid and unenforceable because it is conditioned such that neither offeree can independently evaluate or settle his or her respective claim by accepting the proposal." Attorneys' Title Ins. Fund, Inc. v. Gorka, ___ So.3d ___ (Fla.2010). Pursuant to Gorka, we affirm the order denying appellants' motion for attorney's fees.
Affirmed.
WARNER, DAMOORGIAN, and LEVINE, JJ., concur.